COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NOS. 2-02-482-CR
2-02-483-CR
 
FRANK THOMAS PIRTZ                                                                      
    APPELLANT
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant’s “Motion To Withdraw And Dismiss The 
Appeal.”  Although appellant has not signed the motion in compliance  with rule 
42.2(a) of the rules of appellate procedure, appellant stated at an abatement 
hearing held in the trial court on August 4, 2003, that he no longer wishes to 
pursue his appeal. Tex. R. App. P. 42.2(a).  Because the record of that hearing 
is before us, we suspend rule 42.2(a)’s requirement that appellant sign the 
motion to dismiss the appeal.  Id.; see Tex. R. App. P. 2.  No decision of this 
court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal. See Tex. R. App. P. 43.2(f).                                                         
                                                                                                                   
                                                                  PER CURIAM

PANEL D:   DAY, LIVINGSTON, and DAUPHINOT, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 2, 2003